Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John W. McIlvaine on 07/14/2021.

The application has been amended as follows: 
	Claim 1 has been amended to read:
	--“A method for preparing an injectable and shearing-thinning microbeads gel, comprising: 
performing a first gel microsphere preparing step, wherein the first gel microsphere preparing step comprises: 
providing a first solution, wherein the first solution is used as a water phase and comprises a first component and a second component, the first component comprises an acrylic acid compound or a derivative thereof, and the second component comprises a chitosan oligomer or a silk; 

performing a first water-in-oil emulsification by mixing the first solution and the first oil-phase solution so as to form a plurality of first gel microspheres; 
wherein an average particle size of the first gel microspheres ranges from 30 pm to 500 µm;
performing a second gel microsphere preparing step, wherein the second gel microsphere preparing step comprises: providing a second solution, wherein the second solution is used as a water phase and comprises a third component and a fourth component, the third component comprises an acrylic acid compound or a derivative thereof, and the fourth component comprises a gelatin, a hyaluronic acid or an alginate;
providing a second oil-phase solution; and 
performing a second water-in-oil emulsification by mixing the second solution and the second oil-phase solution so as to form a plurality of second gel microspheres; 
wherein an average particle size of the second gel microspheres ranges from 30 pm to 500 µm; and 
performing a mixing step, wherein the mixing step mixes the first gel microspheres, the second gel microspheres and an aqueous solution so as to obtain the injectable and shearing-thinning microbeads gel; 
wherein each of the first gel microspheres has a first electric charge, each of the second gel microspheres has a second electric charge, and the first electric charge is opposite to the second electric charge.”--

	Claims 3 and 9-16 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Jason et al., teaches a process for making gelatin microcapsule having opposite electric charges having particle size between 100-400 microns.  Jason, however, does not teach the claimed process having the first oil-phase and second oil-phase mixing with an aqueous solution to obtain an injectable and shearing-thinning microbeads gel having the claimed average particle size. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 2 and 4-8 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615